Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: We reject defendants’ contention that Supreme Court abused its discretion in granting that part of plaintiffs’ motion seeking a trial preference. Plaintiffs made a sufficient showing that the interests of justice will be served by an early trial (see, CPLR 3403 [a] [3]; see also, Kellman v 45 Tiemann Assocs., 213 AD2d 151, affd 87 NY2d 871).
As a result of our decision in the prior appeal of this case (see, Spratt v General Elec. Co., 237 AD2d 922), the third-party action and the main action in this case involve common factual and legal issues, including the issues of liability and apportionment of fault between the parties. Therefore, we conclude that the actions should be tried together and that the court abused its discretion in granting that part of the motion of plaintiffs seeking to sever their action from the third-party action (see, Shanley v Callanan Indus., 54 NY2d 52, 57). We modify the order therefore by denying that part of plaintiffs’ motion. (Appeal from Order of Supreme Court, Oneida County, Buckley, J.— Severance.) Present—Green, J. P., Pine, Wisner, Balio and Fallon, JJ.